446 F.2d 1406
UNITED STATES of America, Plaintiff-Appellee,v.Cassius Marsellus CLAY, Jr., Defendant-Appellant.
No. 28252.
United States Court of Appeals, Fifth Circuit.
Sept. 14, 1971.

Charles Morgan, Jr., Atlanta, Ga., Chauncey Eskridge, Chicago, Ill., M. W. Plummer, Houston, Tex., Reber F. Boult, Jr., The Roger Baldwin Foundation of ACLU, Inc., Atlanta, Ga., for defendant-appellant.
Anthony J. P. Farris, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., for plaintiff-appellee.
Jack Greenberg, James M. Nabrit, III, Jonathan Shapiro, Elizabeth B. DuBois, New York City, amici curiae.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
The Supreme Court of the United States, 403 U.S. 698, 91 S. Ct. 2068, 29 L. Ed. 2d 810, having on June 28, 1971 reversed the judgment of this Court, 430 F.2d 165, which had affirmed the judgment of conviction below,


2
It is ordered, adjudged and decreed by this Court that this case be remanded to the United States District Court for entry of appropriate decree reversing the judgment of conviction and dismissing the criminal charges against the defendant, all as required by the Supreme Court's order and opinion herein.